JS 44 (Rev. 10/20)                                 CIVILDocument
                                 Case 2:21-cv-01081-GAM COVER 1SHEET
                                                                 Filed 03/05/21 Page 1 of 25
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                       DEFENDANTS
         MICHELE GATES                                                                                  ARAMARK CORPORATION
   (b)   County of Residence of First Listed Plaintiff           Philadelphia                           County of Residence of First Listed Defendant              Philadelphia
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)
      Rahul Munshi, Esquire Console Mattiacci Law, LLC
      1525 Locust Street, 9th Floor Philadelphia, PA 19102
      (215) 545- 7676
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government               X3    Federal Question                                                                   PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                     Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                    of Business In This State

  2    U.S. Government                 4   Diversity                                           Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                          of Business In Another State

                                                                                               Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                 Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                  Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                           FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                              830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                     New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                      840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending             Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                          Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment       X 442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                           or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                       871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                       462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                 Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
X 1 Original             2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from       6 Multidistrict                    8 Multidistrict
    Proceeding             State Court                            Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                           (specify)                  Transfer                         Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       42 U.S.C. §2000e, et seq. (“Title VII”), 43 P.S. §951, et seq. (“PHRA”), Phila. Code §9-1101, et seq. (“PFPO”).
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Plaintiff brings this action against her former employer for discriminating and retaliating against her.
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                              in excess of $75,000                        JURY DEMAND:         X Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                               DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
March 5, 2021
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                   JUDGE                           MAG. JUDGE
                            Case 2:21-cv-01081-GAM
                                               UNITED Document   1 Filed
                                                      STATES DISTRICT    03/05/21 Page 2 of 25
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        Philadelphia, PA 19128
Address of Plaintiff: ______________________________________________________________________________________________
                                             2400 Market Street Philadelphia,PA 19103
Address of Defendant: ____________________________________________________________________________________________
                                                          2400 Market Street Philadelphia,PA 19103
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      03/05/2021
DATE: __________________________________                     _______________                          _______________                      307548
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________

✔      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

         Rahul Munshi, Esquire
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


      03/05/2021
DATE: __________________________________                     _____________                                  __________                     307548
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
          Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 3 of 25


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                    CASE MANAGEMENT TRACK DESIGNATION FORM
    MICHELE GATES                                                            CIVIL ACTION
                                      PLAINTIFF,
                                              V.

    ARAMARK CORPORATION                                                      NO.
                                    DEFENDANTS.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1 :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
(d) Asbestos- Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )
(f) Standard Management - Cases that do not fall into any one of the other tracks.                   ( X)


 March 5, 2021                                                       Plaintiff, Michele Gates
Date                               Attorney-at-law                       Attorney for
 (215) 545- 7676                  (215) 827- 5101                      munshi@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
              Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 4 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                    :
MICHELE GATES                       :
Philadelphia, PA 19128              :
                                    :
                         Plaintiff, :
                                    :    CIVIL ACTION NO.
              v.                    :
                                    :
ARAMARK CORPORATION                 :    JURY TRIAL DEMANDED
2400 Market Street                  :
Philadelphia, PA 19103              :
                                    :
                         Defendant. :
________________________________    :

                                            COMPLAINT

   I. INTRODUCTION

         Plaintiff, Michele Gates, brings this action against her former employer, Defendant

Aramark Corporation (“Defendant” or “Aramark”). Plaintiff was discriminated against because

of her sex and retaliated against for complaining of the same in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq. (“Title VII”), the Pennsylvania

Human Relations Act, as amended, 43 P.S. §951, et seq. (“PHRA”), and the Philadelphia Fair

Practices Ordinance, Phila. Code §9-1101, et seq. (“PFPO”).             Plaintiff seeks all damages,

including economic loss, compensatory, and punitive damages, and all other relief under

applicable federal, state, and local law as this Court deems appropriate.

   II.         PARTIES

         1.       Plaintiff, Michele Gates, is a female individual and citizen of the Commonwealth

of Pennsylvania.

         2.       Defendant is a multi-national food services and facilities provider with a principal

place of business in Philadelphia, Pennsylvania.

                                                   1
               Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 5 of 25




          3.       Defendant is engaged in an industry affecting interstate commerce and regularly

conducts business in the Commonwealth of Pennsylvania.

          4.       At all times material hereto, Defendant employed more than fifteen (15)

individuals.

          5.       At all times material hereto, Defendant acted as an “employer” within the

meaning of the statutes which form the basis of this matter.

          6.       At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the statutes which form the basis of this matter.

          7.       At all times material hereto, Defendant acted by and through its authorized agents,

servants, and/or employees acting within the course and scope of their employment with

Defendant and in furtherance of Defendant’s business.

   III.         JURISDICTION AND VENUE

          8.       The causes of action which form the basis of this matter arise under Title VII, the

PHRA, and the PFPO.

          9.       The District Court has jurisdiction over Count I (Title VII) pursuant to 42 U.S.C.

§2000e-5 and 28 U.S.C. §1331.

          10.      The District Court has supplemental jurisdiction over Count II (PHRA) pursuant

to 28 U.S.C. §1367.

          11.      The District Court has supplemental jurisdiction over Count III (PFPO) pursuant

to 28 U.S.C. §1367.

          12.      Venue is proper in the District Court under 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred within this District.

          13.      On or about November 13, 2017, Plaintiff filed a Complaint of Discrimination



                                                    2
           Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 6 of 25




with the Pennsylvania Human Relations Commission (“PHRC”), and dual-filed with the Equal

Employment Opportunity Commission (“EEOC”), complaining of the acts of discrimination and

retaliation alleged herein. Attached hereto, incorporated herein and marked as Exhibit 1 is a true

and correct copy of the Complaint of Discrimination.

          14.     On or about February 11, 2021, the EEOC issued to Plaintiff a Notice of Right to

Sue. Attached hereto, incorporated herein and marked as Exhibit 2 is a true and correct copy of

that notice.

          15.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

    IV.         FACTUAL ALLEGATIONS

          16.     Plaintiff commenced employment with Defendant on or around September 4,

1990.

          17.     Starting on around March 31, 2016, Plaintiff served in the role of District

Controller for Defendant based at Citizens Bank Park in Philadelphia.

          18.     Plaintiff was the first female employee to hold the position of District Controller,

based at Citizens Bank Park.

          19.     Defendant further had an underrepresentation of female employees in high-level

positions.

          20.     As District Controller, Plaintiff reported directly to Kevin Tedesco (male),

General Manager.

          21.     Mr. Tedesco reported directly to Brian Hastings (male), District Manager.

          22.     In April 2017, Plaintiff began actualizing and preparing financial reports for

Defendant’s client, the Philadelphia Phillies (“Phillies”).



                                                   3
         Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 7 of 25




       23.     Plaintiff’s primary contact with the Phillies was Michael Carson (male),

Controller.

       24.     The Phillies unjustly criticized Plaintiff’s performance and treated her in a more

hostile and dismissive manner than the Phillies treated Defendant’s male employees.

       25.     On or around May 12, 2017, the Phillies requested that Plaintiff’s subordinate,

Ryan Coleman (male), assist her in her duties for the Phillies.

       26.     The following day, on or around May 13, 2017, Defendant instructed Mr.

Coleman to take over a portion of Plaintiff’s duties with regard to the Phillies.

       27.     Unlike Plaintiff, Mr. Coleman was not unjustly criticized and subjected to sex

discrimination, nor was he treated in a hostile and dismissive manner.

       28.     On or around May 15, 2017, Mr. Hastings told Plaintiff that the Phillies were

unhappy with her. Mr. Hastings remarked: “maybe he [Carson] doesn’t like women.”

       29.     Plaintiff complained to Mr. Hastings that her interactions with the Phillies were

humiliating and demoralizing, and that no matter what she did she was criticized.

       30.     Mr. Hastings responded to the effect of: “I can only imagine what it felt like. Or,

no – I can’t imagine.”

       31.     On or around May 30, 2017, Mr. Hastings came to Plaintiff’s office to discuss the

Phillies being unhappy with her. Mr. Hastings said: “I hope it is not because you are a woman.”

       32.     Plaintiff expressed her concern to Mr. Hastings that she was being discriminated

against by the Phillies for being a woman, and she stated that she hoped that she was not being

discriminated against.

       33.     That same day, Mr. Hastings rhetorically asked Plaintiff: “You know what

happened to Chrissy [Flaningan], right?”



                                                  4
          Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 8 of 25




        34.       Ms. Flanigan (female) is an employee of Defendant who held the position of

General Manager at Citizens Bank Park.

        35.       Defendant transferred Ms. Flanigan from her position as General Manager at

Citizens Bank Park because the Phillies did not want her working with them.

        36.       Plaintiff understood Mr. Hastings to be communicating to her that the Phillies

have a sex discriminatory bias; that the Phillies do not like working with female employees of

Defendant; and that Defendant will discriminate against female employees in order to retain the

Phillies as a client.

        37.       Despite Plaintiff’s stated concern of sex discrimination, Defendant took no action

to investigate the issue or remedy the hostile work environment to which she was subjected

because of her sex.

        38.       Also on or around May 30, 2017, Doug Dunn (male), Regional Finance Director,

came to Plaintiff’s office and instructed her to “think about [her] next move and where [she]

want[s] to be.”

        39.       Plaintiff informed Mr. Dunn that she wanted to remain in her position and had no

intentions of leaving.

        40.       On May 31, 2017, Plaintiff was placed on a Performance Improvement Plan

(“PIP”) by Mr. Hastings and Erica Silvi (female), Senior Human Resources Manager.

        41.       Mr. Hastings indicated that the PIP was instigated by the Phillies, and that the

Phillies wanted Plaintiff to be placed on the PIP.

        42.       Plaintiff’s performance did not warrant her being placed on a PIP.

        43.       Plaintiff had never received documented performance criticism until after

Defendant acceded to the Phillies’ sex discriminatory bias.



                                                   5
           Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 9 of 25




          44.   The 60-day PIP expired on July 31, 2017.

          45.   Plaintiff successfully completed the PIP and was given no indication at that time

that further action would be taken by Defendant regarding Plaintiff’s alleged performance

deficiencies.

          46.   Several months later, on or around October 16, 2017, Kirk McCready (male),

Controller, remarked to Plaintiff that he did not think the Phillies “like dealing with women.”

          47.   A few days later, on or around October 19, 2017, in a meeting with Mr. Hastings

and Ms. Silvi, Defendant terminated Plaintiff’s employment, effective immediately.

          48.   Plaintiff asked why she received no follow-up from the PIP or further indication

that Defendant allegedly found her performance deficient.

          49.   Mr. Hastings replied that Defendant considered placing Plaintiff on another PIP

but ultimately felt that Plaintiff “couldn’t’ handle it.”

          50.   Defendant’s stated reason for Plaintiff’s termination (poor performance) is false

and pretext for sex discrimination and/or retaliation.

          51.   Defendant terminated Plaintiff’s employment because of her sex (female), in

retaliation for Plaintiff complaining of sex discrimination, and because Defendant acquiesced to

its client’s desire to not have a female District Controller based at Citizens Bank Park.

          52.   Defendant discriminated and/or retaliated against Plaintiff by removing a portion

of her job duties, placing her on an unwarranted PIP, and terminating her employment.

          53.   Upon information and belief, Defendant assigned Plaintiff’s job duties to male

and/or non-complaining employees. Plaintiff was more qualified and experienced to perform her

position than the male and/or non-complaining employees who have been assigned her job

duties.



                                                   6
         Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 10 of 25




        54.     Plaintiff’s sex was a motivating and/or determinative factor in Defendant’s

discriminatory treatment of Plaintiff and in the termination of Plaintiff’s employment.

        55.     Plaintiff’s complaining of discrimination was a motivating and/or determinative

factor in Defendant’s retaliatory treatment of Plaintiff and in the termination of Plaintiff’s

employment.

        56.     The retaliatory actions taken against Plaintiff after she complained of

discriminatory conduct would have discouraged a reasonable employee from complaining of

discrimination.

        57.     As a direct and proximate result of the discriminatory and retaliatory conduct of

Defendant, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings

and/or earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of

self-esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at

this time.

        58.     The conduct of Defendant, as set forth above, was outrageous under the

circumstances, was done by and with the knowledge of upper management, and warrants the

imposition of punitive damages against Defendant.

        59.       The conduct of Defendant, as set forth above, was willful and intentional.

                                      COUNT I - TITLE VII

        60.     Plaintiff incorporates herein by reference paragraphs 1 through 59 above, as if set

forth herein in their entirety.

        61.     By committing the foregoing acts of discrimination and retaliation against

Plaintiff on the basis of Plaintiff’s sex, Defendant has violated Title VII.

        62.     Said violations were willful and intentional and warrant the imposition of punitive



                                                  7
         Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 11 of 25




damages.

        63.     As a direct and proximate result of Defendant’s violation of Title VII, Plaintiff

has suffered the damages and losses set forth herein.

        64.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant’s unlawful acts unless and until this Court grants the

relief requested herein.

        65.     No previous application has been made for the relief requested herein.

                                       COUNT II - PHRA

        66.     Plaintiff incorporates herein by reference paragraphs 1 through 65 above, as if set

forth herein in their entirety.

        67.     Defendant, by committing the foregoing acts of discrimination and retaliation, has

violated the PHRA.

        68.     As a direct and proximate result of Defendant’s violations of the PHRA, Plaintiff

has sustained the injuries, damages and losses set forth herein.

        69.     Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendant’s unlawful acts unless and until the Court grants the

relief requested herein.

        70.     No previous application has been made for the relief requested herein.

                                       COUNT III – PFPO

        71.     Plaintiff incorporates herein by reference paragraphs 1 through 70 above, as if set

forth herein in their entirety.

        72.     Defendant, by committing the foregoing acts of discrimination and retaliation, has

violated the PFPO.



                                                 8
         Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 12 of 25




       73.     As a direct and proximate result of Defendant’s violations of the PFPO, Plaintiff

has sustained the injuries, damages and losses set forth herein.

       74.     Said violations were willful and intentional and warrant the imposition of punitive

damages.

       75.     Plaintiff is now suffering and will continue to suffer irreparable injuries and

monetary damages as a result of Defendant’s unlawful acts unless and until the Court grants the

relief requested herein.

       76.     No previous application has been made for the relief requested herein.

                                              RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in favor of

Plaintiff, Michele Gates, and against Defendant Aramark. Plaintiff seeks damages and legal and

equitable relief in connection with Defendant’s improper conduct, and specifically prays that the

Court grant the following relief to the Plaintiff by:

    a) declaring the acts and practices complained of herein to be in violation of Title VII;

    b) declaring the acts and practices complained of herein to be in violation of the PHRA;

    c) declaring the acts and practices complained of herein to be in violation of the PFPO;

    d) enjoining and permanently restraining the violations alleged herein;

    e) entering judgment against Defendant in favor of Plaintiff in an amount to be determined;

    f) awarding compensatory damages to Plaintiff to make Plaintiff whole for all past and

        future lost earnings, benefits and earnings capacity which Plaintiff has suffered and will

        continue to suffer as a result of Defendant’s discriminatory and unlawful misconduct;

    g) awarding compensatory damages to Plaintiff for past and future emotional upset, mental

        anguish, humiliation, loss of life’s pleasures and pain and suffering, which Plaintiff has



                                                  9
       Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 13 of 25




       suffered or may suffer as a result of Defendant’s improper conduct;

   h) awarding punitive damages to Plaintiff under Title VII;

   i) awarding punitive damages to Plaintiff under the PFPO;

   j) awarding Plaintiff such other damages as are appropriate under Title VII, the PHRA, and

       the PFPO;

   k) awarding Plaintiff the costs of suit, expert fees and other disbursements, and reasonable

       attorneys’ fees; and

   l) granting such other and further relief as this Court may deem just, proper, or equitable

       including other equitable and injunctive relief providing restitution for past violations

       and preventing future violations.



                                                   CONSOLE MATTIACCI LAW, LLC


Dated: March 5, 2021                               By:    _________________________
                                                          Rahul Munshi
                                                          1525 Locust Street, 9th Floor
                                                          Philadelphia, PA 19102
                                                          munshi@consolelaw.com
                                                          215-545-7676
                                                          215-814-8920 (fax)

                                                          Attorneys for Plaintiff,
                                                          Michele Gates




                                              10
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 14 of 25




   EXHIBIT 1
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 15 of 25




           REDACTED
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 16 of 25
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 17 of 25
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 18 of 25
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 19 of 25
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 20 of 25
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 21 of 25
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 22 of 25




                            REDACTED
Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 23 of 25




   EXHIBIT 2
                      Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 24 of 25
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Michele Gates                                                                 From:    Philadelphia District Office
       REDACTED                                                                                801 Market Street
                                                                                               Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2018-60441                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            02/11/2021
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Issued)
                                                                         District Director

 cc:
              ARAMARK
                                                                                      Christopher Havener
              Rahul Munshi, Esq.                                                      Assistant General Counsel, Employment Law
              Console Mattiacci Law                                                   Aramark Legal Department
              1525 Locust Street, 9th Floor                                           1101 Market Street, 29th Floor
              Philadelphia, PA 19102                                                  Philadelphia, PA 19107
              munshi@consolelaw.com                                                   havener-christopher@aramark.com
              buccieri@consolelaw.com
                   Case 2:21-cv-01081-GAM Document 1 Filed 03/05/21 Page 25 of 25
Enclosure with EEOC
Form 161-B (11/2020)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)


                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postm ark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matt er for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: bac k
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/0 8 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
